NUMBER 13-15-00068-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

CRISSY NICOLE GUERRA,                                                         Appellant,

                                            v.

THE STATE OF TEXAS,                                  Appellee.
____________________________________________________________

              On Appeal from the 404th District Court
                   of Cameron County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT
                 Before Justices Garza, Benavides, and Perkes
                               Order Per Curiam

      Appellant, Crissy Nicole Guerra, has filed a notice of appeal with this Court from

her conviction in trial court cause number 2012-DCR-351-G. The trial court's certification

of the defendant's right to appeal shows that this is a plea bargain case and the defendant

has no right of appeal. See TEX. R. APP. P. 25.2(a)(2).
       On February 11, 2015, we ordered appellant's counsel, Douglas H. Pettit, to, within

thirty days, review the record and advise this Court as to whether appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4. Counsel responded to this Court's order by

filing a response indicating the trial court granted a motion to withdraw as attorney of

record on February 17, 2015. Counsel states that appellant did not enter a plea bargain

regarding the motion to revoke, that appellant has the right to appeal her motion to revoke

probation, and that it should be determined if appellant is indigent and entitled to court-

appointed counsel.

       Review of the trial court’s certification indicates it was signed on March 7, 2013,

prior to the hearing on the motion to revoke probation. Rule 25.2(a)(2) governs the

defendant’s right to appeal in a criminal case and requires that the trial court enter a

certification of the defendant’s right to appeal in every case in which it enters a judgment

of guilt or other appealable order. TEX.R.APP.P. 25.2(a)(2).

       Therefore, we ABATE this appeal and REMAND this cause to the trial court for a

hearing to determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, and whether appellant is entitled to appointed counsel.           See

Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). We further direct that, after conducting the hearing, the trial court

re-certify whether appellant has the right of appeal.

       The trial court shall issue findings of fact and conclusions of law regarding these

issues. Should the trial court find that appellant desires to pursue this appeal, is indigent,

and is entitled to appointed counsel, the trial court shall appoint counsel. If counsel is


                                              2
appointed, the name, address, telephone number, email address, and state bar number

of said counsel shall be included in the trial court's findings of fact and conclusions of law.

The trial court's amended certification, and any orders it enters shall be included in a

supplemental clerk's record. The trial court is directed to cause the supplemental clerk's

record to be filed with the Clerk of this Court within thirty days of the date of this order.

Should the trial court require more time to comply with the directions of this Court, it shall

request an extension prior to the expiration of this deadline.

       It is so ORDERED.

                                                          PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed
The 30th day of March, 2015.




                                              3